Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 14, 1994, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court imposed March 30, 1995.
Ordered that the judgment and amended sentence are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Pearson, 75 NY2d 1001; People v Johnson, 209 AD2d 721). The defendant contends that the prosecution’s witnesses should not have been believed because they held grudges against him. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the *278jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power (CPL 470.15 [5]), we are satisfied that the verdict was not against the weight of the evidence.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.